  8:20-cv-00518-RGK-PRSE Doc # 8 Filed: 03/02/21 Page 1 of 1 - Page ID # 15




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ALEXANDER HOLOVICH,

                   Petitioner,                           8:20CV518

      vs.
                                                          ORDER
STATE OF NEBRASKA,

                   Respondent.


     Mr. Hovich has failed to comply with my order (Filing 7) requiring him to
submit a petition in the proper form. Therefore,

      IT IS ORDERED that the petition for writ of habeas corpus (Filing 1) is
dismissed without prejudice. No certificate of appealability has been or will be
issued. A separate judgment will be issued.

      Dated this 2nd day of March, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
